         Case 5:18-cv-00128-TES Document 36 Filed 04/16/19 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION

DESTINY BAILEY, individually and
on behalf of all similarly situated,

       Plaintiff,                             CIVIL ACTION
                                              CIVIL ACTION FILE
vs.                                           NO._________________
                                              FILE NO. 5:18-CV-00128-TES
                                              ATL,
NEON COWBOY LOUNGE, INC. et
al,
                                              FLSA COLLECTIVE ACTION
       Defendants.

       SECOND CONSENT MOTION OF THE PARTIES TO APPROVE
      SETTLEMENTS OF CLAIMS ARISING UNDER THE FAIR LABOR
                       STANDARDS ACT

                        I.   THE RELIEF REQUESTED.

       The Plaintiff, Destiny Bailey, and opt-in plaintiffs Brianna Bridgeman,

Heather Chrisley, Briyonna Floyd, and Isabella Uresti, and the Defendants, Neon

Cowboy Lounge, Inc., John Chamber, and Veeda Chambers, through their

respective counsel, jointly move this Court in accordance with Eleventh Circuit

case law requiring trial court approval of all settlements in Fair Labor Standards

Act ("FLSA") cases to enter an order approving written settlement agreements with

Plaintiff Bailey, and opt-in plaintiffs Bridgeman, Chrisley, Floyd, and Uresti.




                                          1
        Case 5:18-cv-00128-TES Document 36 Filed 04/16/19 Page 2 of 5




         II.   SUMMARY OF THE GROUNDS FOR THE MOTION.

      The summary of the grounds for the motion are that:

1.    Respective counsel for Plaintiff Bailey and opt-in plaintiffs Bridgeman,

Chrisley, Floyd, and Uresti on the one part, and counsel for Defendants Neon

Cowboy Lounge, Inc., John Chamber, and Veeda Chambers negotiated a

settlement for each plaintiff, filed a motion to approve the settlements, and

submitted copies of the settlement agreements.

2.    This Court denied approval of the aforementioned settlement agreements

without prejudice in an order entered on March 18, 2019 [Docket no. 34]. The

Court denied the settlement agreements on the grounds that they contained

language of pervasive release and a covenant not to sue. The Court did not deny

the motion or reject the settlement agreements on any other grounds.

3.    The parties therefore revised the written settlement agreements and

eliminated the broad release language and covenant not to sue that caused denial of

the prior motion. The settlement agreements now contain only narrow release

language pertaining to only to claims arising under the FLSA through the date of

settlement.

                    III.   CERTIFICATION OF COUNSEL.




                                          2
        Case 5:18-cv-00128-TES Document 36 Filed 04/16/19 Page 3 of 5




      The undersigned counsel certify that the five (5) draft settlement agreements

for Plaintiffs Bailey, Bridgeman, Chrisley, Floyd, and Uresti submitted with this

motion are the agreements that will be executed by the parties and will control the

settlement among the parties. The Defendants' counsel represented to the Court on

Friday, April 12, 2019 that Defendants John and Veeda Chambers would sign the

documents over the weekend and return them by Monday, April 15, 2019. The

parties anticipated submitting the executed documents with this motion, but the

parties are forced to alter their plans due to the hospitalization of Defendant John

Chambers over the weekend. Therefore, the undersigned counsel for the parties

request that the Court review the proposed settlements in the form submitted.

      WHEREFORE, the Parties request that this Court grant their motion and

approve each the separate, written settlement agreement for each of the

aforementioned plaintiffs.

      This 16th day of April, 2019.

                                              Dudley Law, LLC

                                              /s/ Ainsworth G. Dudley
                                              Ainsworth Dudley, Bar No. 237415
                                              Attorney for Plaintiff
Suite 200, Building One
4200 Northside Parkway
Atlanta, GA 30327
Tel. (404)-687-8205
adudleylaw@gmail.com

                                          3
        Case 5:18-cv-00128-TES Document 36 Filed 04/16/19 Page 4 of 5




                                          Vince Tilley, P.C.


                                          s/ Vincent M. Tilley
                                          Vincent Tilley, Ga. Bar No. 712237
                                          Co-counsel For Plaintiff
Suite 200
1870 The Exchange
Atlanta, GA 30339
Tel. (770)-989-7334
vtilley@lawnet.org

                                          Begner & Begner, P.C.


                                          /s/ Eric A. Coffelt       .
                                          Eric A. Coffelt, Ga. Bar No. 252705
                                          Co-Counsel For Defendants

5180 Roswell Road
South Building, Suite 100
Atlanta, Georgia 30342
Tel. (404)-531–0103
ecoffelt@begnerlaw.com




                                      4
         Case 5:18-cv-00128-TES Document 36 Filed 04/16/19 Page 5 of 5




                           CERTIFICATE OF SERVICE

      The undersigned counsel certifies that this date, he electronically filed the

attached and foregoing Consent Motion To Approve Settlement with the Clerk of

Court using the CM/ECF system which will automatically send email notification

of such filings to all attorneys of record.

      This 16th day of April, 2019.

                                                  Vince Tilley, P.C.


                                                  s/    Vincent M. Tilley
                                                  Vince Tilley, Ga. Bar No. 712237
                                                  Co-Counsel For Plaintiff


Suite 200
1870 The Exchange
Atlanta, GA 30339
Tel. (770)-989-7334
vtilley@lawnet.org




                                              5
